Citation Nr: 9923422	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  92-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
strain, with arthritis and herniated nucleus pulposus, status 
post diskectomy and allograft fusion 
C5-C6, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for dislocation of the 
posterior right hip, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1953 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1991 rating decision of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted an increased, 20 percent 
evaluation for cervical strain and denied an increased 
rating, greater than 10 percent, for dislocation of the 
posterior right hip.  The appeal also arises from a July 1993 
rating decision in which the RO denied a total rating based 
upon individual unemployability due to service-connected 
disability.  

A hearing was held on February 7, 1994, in New Orleans, 
Louisiana, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991).  In February 1993, 
December 1994, July 1996, and October 1997, this case was 
remanded to the RO for further development.  The RO has 
continued to deny increased ratings for the conditions at 
issue and to deny entitlement to a total rating based on 
individual unemployability, and has now returned the case for 
further appellate consideration.

The Board also notes that in a March 1997 letter the veteran 
indicated that a rating action dated in January 1997 failed 
to mention the service-connected right lower radicular 
syndrome as secondary to the cervical spine condition.  
Hence, it appears that the veteran is also seeking an 
increased rating for the service-connected right lower 
radicular syndrome.  That issue has not been adjudicated by 
the RO and is therefore referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected cervical spine disability 
is manifested by complaints of chronic pain productive of 
severe limitation of motion; there is no evidence of 
ankylosis. 

3.  The veteran's service-connected right hip disability is 
manifested by complaints of pain and limitation of motion of 
the hip and thigh.

4.  Service connection is also in effect for lower cervical 
radicular syndrome, rated at 20 percent, and multiple scars 
and an umbilical hernia, all rated at noncompensable.  

5.  The veteran's service-connected disabilities prevent him 
from securing and following gainful employment.


CONCLUSION OF LAW

1.  A 30 percent rating is warranted for the veteran's 
service-connected cervical spine strain, with arthritis and 
herniated nucleus pulposus, status post diskectomy and 
allograft fusion C5-C6.  38 U.S.C.A. § 1155, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5290 (1998).

2.  The veteran's service-connected dislocation of the 
posterior right hip is not more than 10 percent disabling 
according to regulatory criteria.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5252 (1998).

3.  The veteran meets the requirements for a total rating 
based on individual unemployability due to service connected 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.10, 
4.15, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts with respect 
to the veteran's claims have been properly developed and that 
no further development is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Factual Background

By rating action in June 1974, the RO granted service 
connection and a 10 percent rating for dislocation of the 
posterior right hip, remote, simple, mildly symptomatic, and 
granted service connection and a noncompensable rating for 
cervical strain.

VA medical center (VAMC) treatment records show that in April 
1990 the veteran reported a six month history of right 
scapula pain that was progressively worsening.  He reported 
having radicular pain from the neck.  X-rays showed marked 
degenerative changes in the cervical spine, with joint space 
collapse at C5-C6.  The assessment was degenerative joint 
disease of the cervical spine.  

A May 1990 treatment record from Willis-Knighton Medical 
Center showed that the veteran underwent an MRI of the 
cervical spine.  The impression was spondylitic changes 
corresponding to C4-C5, C5-C6, C6-C7, with changes more 
prominent at C5-C6, with associated narrowing of the lateral 
recess and neural foramina.

A VA report of an EMG conducted in August 1990 showed 
occasional fibrillation in the right biceps, not severe 
enough to be show active radiculopathy.  On August 1990 
orthopedic evaluation, the veteran complained of chronic, 
persistent neck pain for two to three years and numbness in 
the median right dermatome of the left hand and right thumb.  
The assessment was cervical spondylosis and possible 
foraminal outlet stenosis.  An EMG/NCV in February 1991 
showed no evidence of neuropathy or radiculopathy in the 
right arm, and in the left arm sensory latencies were normal.  

On VA spine examination in August 1991 the veteran reported 
that he was not working at that time.  He indicated that he 
worked for 2 to 3 years after his discharge from service in 
welding and pipefitting, but then had a stomach operation and 
was not able to work a regular job since that time.  He 
complained of constant neck pain, and that his neck was stiff 
and painful on motion.  He took medication in an attempt to 
relieve the pain, but indicated that it was only partially 
effective.  He claimed that working with his arms aggravated 
his neck pain, particularly if the work was strenuous.  
Objective examination showed that his posture was within 
normal limits.  Palpation of the neck revealed no bony 
abnormalities, no muscle spasm, and no areas of acute 
tenderness.  The examiner noted that observing the veteran 
look about and move about the room showed no obvious 
abnormality in the neck position or motions.  The neck range 
of motion was forward flexion to 45 degrees, backward 
extension to 35 degrees, left and right lateral flexion to 20 
degrees, and rotation to the left and right to 35 degrees.  
There was slight objective evidence of pain at the limits of 
neck motion.  The diagnostic impression included cervical 
strain due to an automobile accident in service, with 
residual neck pain and stiffness since service, with 
aggravation by use of the arm.  The examiner indicated that 
the veteran could not work because of neck symptoms.  It was 
also noted that an MRI in 1990 showed spondylolytic changes 
and narrowing of lateral recesses.  X-rays of the cervical 
spine showed mild degenerative arthritis, possible 
degeneration of the disc at the C5-C6 level, and hypertrophic 
changes at C4 through C7, with obvious foraminal impingement.  

On VA hip examination in August 1991, the veteran reported 
that his hip was painful in the morning and seemed to grind 
with walking.  He reported considerable mild hip pain, but 
could walk about 2 miles slowly.  He claimed he could not 
work because of his hip problems.  Examination showed that 
his standing posture was normal and he walked with a slight 
limp on the right.  He was able to toe and heel walk, but the 
limp was more marked with this type of walking.  He could do 
a half squat, but was unable to go further because of hip 
pain.  Range of motion of the right hip was flexion to 120 
degrees, extension to 10 degrees, abduction to 25 degrees, 
and adduction to 10 degrees.  External rotation was to 40 
degrees and internal rotation to 25 degrees.  It was noted 
that the motion limits reported were limited by pain.  The 
diagnosis was dislocation posteriorly of the right hip 
treated by traction and rest, with residual pain and 
limitation of motion.  It was noted that he was unable to 
stand more than one hour without resting and that his 
condition prevented work.  An x-ray showed osteoarthritis of 
the right hip.

By rating action in August 1991, the RO granted a 20 percent 
rating for cervical strain, and continued the 10 percent 
rating for the service-connected dislocation of the right 
posterior hip.

In February 1993 the Board remanded the increased rating 
issues to the RO for further evidentiary development.  
Specifically the RO was to obtain VAMC treatment records for 
the veteran, as well as develop and adjudicate a claim for a 
total rating based on individual unemployability.  

Received in June 1993 were additional treatment from the 
Shreveport VAMC dated in 1991 and 1992.  In November 1991 the 
veteran complained of neck pain, headaches, and neck and 
shoulder stiffness.  He also reported having pain down the 
arm and numbness of the right radial nerve route.  
Examination showed weakness in the shoulder and he was unable 
to close the right hand secondary to an extension deformity.  
In December 1991 he complained of neck pain and pain in the 
right C6 dermatome.  An x-ray in December 1991 showed mild 
degenerative joint disease C4-C6.  A January 1992 MRI of the 
cervical spine showed a herniated nucleus pulposus, C5-6, 
extending centrally and into both lateral recesses.  

Received in July 1993 was the veteran's Application for 
Increased Compensation Based on Unemployability.  The veteran 
reported that his neck, back and hip prevented him from 
securing or following any substantially gainful occupation.  
He indicated that he left his last job due to his disability, 
and that his disability affected full-time employment since 
1960.  Under the section marked "Schooling and Other 
Training", he indicated that he completed two years of high 
school, and had no other training or education either before 
or after he became too disabled to work. 

In February 1994 the veteran testified at a personal hearing 
before a traveling Member of the Board.  He reported that he 
could not move his neck, his right hand was numb, and if he 
moved the neck in a certain direction, the pain would shoot 
down to his left hand through the shoulder blade.  He claimed 
that any quick movement produced unbearable pain.  He also 
reported a burning sensation down the neck, into the 
shoulders, and down the arms into his hands.  He was unable 
to drop his chin to his chest and was unable to look up.  He 
indicated he could force the movement, but it would hurt.  He 
had a brace to hold his neck, but he did not wear it.  He 
testified that the doctors wanted to operate on his neck, and 
he was set for surgery, but did not know whether he would go 
through with it.  

He also testified in February 1994 that his hips had been 
giving him troubles for years.  He indicated that the hip had 
dislocated and there was a grinding in the hip.  He reported 
pain in the hip when he walked, and that he walked with a 
limp because the right leg was shorter than the left leg.  As 
to employment, the veteran testified that he last worked in 
the 60's, doing construction and welding.  He claimed that 
his service-connected disabilities interfered with his 
abilities to perform these duties because his back and right 
hip gave him a lot of trouble with climbing and welding.  He 
indicated that he had half his stomach removed and was 
receiving Social Security for several years, but eventually 
his Social Security check was cut and he never reapplied for 
it.  He indicated that he had lost the grip strength in his 
hands.  He also reported that his fingers were cut off, but 
that was not what bothered him now.  He indicated that since 
the herniated nucleus pulposus was diagnosed he had weakness 
in his hands when he tried to pick things up and the muscles 
in his arms were wasting.  

He also testified in 1994 that he was only able to lift his 
arms halfway to shoulder level due to the pain, and that the 
left side was worse than the right.  He claimed that when he 
last worked, he missed a lot of work due to problems with his 
hip and back.  He took pain medication, which did not help, 
and also took sleep medication.  Physical therapy was 
reportedly never recommended to him, because one doctor 
thought that even the slightest jerk or movement would cause 
damage.  He thought that the only option available was 
surgery, and a surgery date had been scheduled.  He claimed 
he was unable to do household chores, unable to go fishing, 
and unable to sit down and watch television for 15 minutes 
because he would have to turn to a different position.  

At the February 1994 hearing, the veteran submitted several 
VAMC treatment records, several of which had been previously 
associated with the claims folder and considered by the RO.  
A December 1993 VA treatment record showed that he reported 
neck pain, limited neck movement, numbness, pain, and 
tingling down both arms, more in the left than the right.  He 
reported that the pain was getting increasingly worse, and 
the pain was so bad he could not sleep at night. Examination 
showed that range of motion of the neck was limited by pain.  
The impression was severe degenerative joint disease of the 
C-spine, with a herniated disc at C5-C6.  A few weeks later, 
in December 1993, he complained of neck pain radiating to the 
upper extremities, with the left greater than the right, C6 
distribution.  It was noted that he had a herniated nucleus 
pulposus, C5-C6, and was considering surgery.  Physical 
examination showed that he had decreased range of motion of 
the neck secondary to pain, and decreased sensation in the 
thumb and index finger on the left.

In December 1994 the Board remanded this matter to the RO for 
further development, including obtaining any current 
treatment records and scheduling the veteran for VA special 
examinations in orthopedics and neurology.  

In February 1995 the veteran reported that he had been 
treated at the Shreveport VAMC for many years, and was still 
being treated there for his back and hip.  Accordingly, 
received in February 1995 by the RO, were additional VAMC 
treatment records showing that in March 1994 the veteran was 
seen for his herniated nucleus pulposus, C5-C6.  He was 
offered surgery, but did not want it at that time.  It was 
noted that he was still considering surgery, but indicated he 
would be able to live with the problem.  In November 1994 he 
reported numbness into the fingers, with the left worse than 
the right.  Examination showed full range of motion with all 
digits, 5/5 motor strength, and decreased sensation C5-C6, 
with the left greater than the right.  The assessment was 
degenerative joint disease C4-C6, herniated nucleus pulposus, 
and narrowing of C4-C6.

On VA hip examination in February 1995, the veteran 
complained of right hip pain.  Examination showed that the 
hip girdle was grossly symmetrical, and he walked somewhat 
stiffly without favoring either side.  He did heel, toe, and 
tandem walk, and could do a full squat and then stand up.  
There was no tenderness over the hip girdle.  Range of motion 
of the right hip was flexion to 120 degrees, hyperextension 
to 30 degrees, internal rotation to 35 degrees, external 
rotation to 50 degrees, adduction to 20 degrees, and 
abduction to 40 degrees.  An x-ray of the right hip showed 
moderate arthritic changes.  The diagnoses were old minor 
healed fracture of the posterior margin of the right 
acetabulum, old healed minor posterior dislocation of the 
right hip, and minor degenerative arthritis of the right hip.

On VA neck examination in February 1995, the veteran 
complained that his neck problems had become worse and that 
he had pain in the right shoulder, arm, and hand, and median 
nerve distribution.  The examiner noted that the veteran did 
not have continuous symptoms with his neck, although he did 
complain of continuous stiffness, pain on motion, and 
limitation of motion.  Range of neck motion was forward 
flexion to 20 degrees, backward extension to 15 degrees, left 
lateral flexion to 20 degrees, right lateral flexion to 15 
degrees, left rotation to 25 degrees, and right rotation to 
20 degrees.  There was straightening of the cervical curve.  
There was no specific weakness involved.  An x-ray of the 
spine showed narrowing of the C5-C6 disc space and 
spondylosis of the cervical spine.  X-rays of the shoulders 
showed a small bone island in the neck of the right humerus, 
narrowing of the AC joint bilaterally, and mild arthritic 
changes of the left shoulder.  The diagnoses were 
degenerative and hypertrophic arthritis and spurring with 
foraminal impingement, and an extruded midline disk at C5-C6.  

On VA peripheral nerves examination in February 1995 there 
was minimal diminution of sensory perception of the right 
upper extremity in a glove-like fashion from the shoulder 
downward, and an increase in the loss of sensory perception 
of the dorsum of the right thumb and all four fingers from 
the scarred areas distally.  The tendon reflexes of the upper 
and lower extremities were 1+ bilaterally.  The veteran had 
very minor limitation of motion in the right shoulders.  He 
had slight flabbiness of the musculature of the right upper 
extremity compared to the left, based on disuse following the 
hand injury.  The examiner found no evidence of impairment of 
the left upper extremity or either lower extremity 
neurologically.  The pertinent diagnosis was right lower 
cervical radicular syndrome, mild to moderate, secondary to 
hypertrophic spurring and extruded disk at C5-C6 level.  

By October 1995 rating action, the RO denied an increased 
rating for the service-connected cervical disability and for 
the right hip disability, denied entitlement to a total 
rating based on individual unemployability, and granted 
service connection and a 20 percent rating for right lower 
radicular syndrome secondary to the service-connected 
cervical spine condition.  

In a letter dated in December 1995 the veteran contended that 
the cervical strain and right lower radicular syndrome should 
be rated together and should be rated at higher than 40 
percent.  He indicated that he had a cervical diskectomy and 
fusion, performed by a private neurosurgeon, and there had 
been no improvement in his condition, and his pain persisted.  

In July 1996 this matter came before the Board and was 
remanded to the RO for further development.  The Board noted 
that based on the veteran's testimony at the February 1994 
hearing, the February 1995 VA examinations were inadequate to 
evaluate his right hip and neck disorders.  In the remand, 
the RO was directed to obtain any current treatment records 
for the veteran, and to schedule the veteran for VA 
examinations in orthopedics and neurology, to be conducted 
pursuant to the mandates of DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Received in September 1996 were treatment records from the 
Louisiana State University Medical Center which showed that 
the veteran was seen in the emergency room in December 1994 
after he was involved in a motor vehicle accident.  It was 
noted that he was restrained, and was hit at a high rate of 
speed on the right front passenger side.  He complained of 
substernal and sternal chest pain and epigastric pain.  He 
also complained of neck pain.  Examination showed multiple 
contusions, abrasions, and lacerations, and the assessment 
was status post motor vehicle accident with a fractured rib 
on the right.  An x-ray of the cervical spine showed chronic 
degenerative changes at C4-C5, and an x-ray of the pelvis 
showed that the hip joints were within normal limits.

Also received in September 1996 were VAMC outpatient 
treatment records which showed that in May 1995 the veteran 
was seen for neck pain with right radicular symptoms which he 
had for several years.  He reported that the pain had been 
increasing and he was seen by a private neurosurgeon who 
confirmed the diagnosis of C5-6 herniated disc and 
recommended surgery.  He was seriously considering surgery by 
an outside physician.  The examiner noted that his symptoms 
seemed to be within the 6th cervical dermatome.  

A physical therapy report from Larsen Physical Therapy, Inc. 
showed that the veteran was seen in February 1995 for 
cervical strain.  Examination of the cervical spine showed 
spasms in the right upper "trap" which caused drawing of 
the right shoulder, marked atrophy of the right deltoid, 
aching down to the elbow, decreased range of motion, a 
forward head posture, decreased cervical lordosis, and 
decreased strength to the right upper extremity.  The 
assessment was that some problems with his cervical region 
produced an elevation of the right shoulder, with atrophy of 
the right deltoid and pain down the arm.  The plan was for 
him to be seen three times per week for three to six weeks 
for physical therapy.  

Private treatment records dated from March to May 1995, from 
an orthopedic surgeon, Harold R. Bicknell, M.D., showed that 
the veteran was seen with a chief complaint of neck pain and 
pain in the right upper extremity.  He reported that he 
injured his neck in a car accident in December 1994.  He 
reported that he was having some pain in his neck prior to 
the accident, however, it had been marked since the accident.  
Examination showed tenderness over the paraspinal musculature 
posteriorly, with tenderness in the right trapezius muscle.  
There was marked restriction of motion, and some pain with 
left lateral rotation, but not as marked as right lateral 
rotation.  The impression was musculo-ligamentous sprain to 
the cervical spine at the time of his recent motor vehicle 
accident.  There was x-ray evidence of degenerative disc 
disease in the cervical spine area and clinical finding 
suggested radiculopathy into the right upper extremity as 
well.  An MRI showed at C5-6 what appeared to be central disc 
protrusion with no discrete lateralizing component noted.  In 
April 1995 EMG and nerve conduction velocity studies of the 
right upper extremity showed no electrodiagnostic evidence of 
right cervical radiculopathy.  In May 1995 he was seen with 
continued complaints of pain in the neck, right shoulder, and 
upper extremity.  Examination of the cervical spine continued 
to show tenderness in the right trapezius muscle area and 
limitation of motion due to pain.  Evaluation by a 
neurosurgeon was recommended. 

A private treatment record from neurosurgeon David A. 
Cavanaugh, M.D., dated in May 1995, showed that the veteran 
was seen with a chief complaint of neck and right arm pain.  
He reported that the pain consisted of a burning sensation in 
his neck.  He also had pain that radiated down to the right 
shoulder blade region, and anteriorly to the chest and 
shoulder.  At night he sometimes had pain that radiated down 
to the elbow and forearm.  He reported increased difficulty 
with sleeping.  He had been able to live with the pain in the 
past, but could not live with it now.  Examination showed 
weakness in the right grip strength, and decreased pinprick 
sensation in a C6 distribution in the right thumb and index 
finger only.  Musculoskeletal examination showed decreased 
range of neck motion with pain on extension.  It was noted 
that an MRI dated in March 1995 showed degenerative changes 
and spondylosis at C5-6, with some slight narrowing of the 
neural foramen.  No actual disc herniation was seen.  The 
assessment was C5-6 spondylosis, and motor vehicle accident 
with aggravation of C5-6 spondylosis.  

A May 1995 x-ray of the cervical spine showed localized 
spondylosis of mid cervical vertebrae and narrowing of C5-6 
disc space with reversal of cervical curvature between C4-5, 
suggesting degenerative bone and disc disease. 

A discharge summary from Schumpert Medical Center showed that 
in June 1995 the veteran underwent microsurgical anterior 
cervical diskectomy and allograft fusion, C5-6.  His 
discharge diagnosis was C5-6 spondylosis and right C6 
radiculopathy.  

Private treatment records showed that the veteran was seen by 
Dr. Cavanaugh in July 1995 for follow-up after surgery.  He 
reported progressively worsening neck pain and denied any 
pain, numbness, or weakness into the arms and hands.  The 
assessment was status post ACDF (anterior cervical diskectomy 
fusion), C5-6, for spondylosis.  In September 1995 it was 
noted that he was seen in the ER following a car accident.  
He was found to be "neurologically" fine, and his neck x-
ray was satisfactory.  He complained of sharp pains in one 
side of his neck, but no radiating pain into the upper 
extremities and no weakness.  He was seen by Dr. Cavanaugh 
for follow-up and reported pain and tightness across the neck 
as well as radiation into the scalp.  He denied any symptoms 
into the arm.  Examination showed fair range of motion of the 
neck, with some neck muscle tenderness.  Flexion/extension x-
rays showed no movement with solid fusion and good alignment 
at C5-6.  The assessment was status post C5-6 ACDF.  Dr. 
Cavanaugh gave him neck exercise instructions and recommended 
weaning him off the collar over the next two weeks. 

A February 1996 VAMC record showed that the veteran was seen, 
status post cervical spine decompression and fusion by a 
private physician who was following him for his neck, and had 
referred him to a pain management clinic.  

An October 1996 VAMC record showed that the veteran underwent 
a repeat electrodiagnostic study.  He reported persistent 
right upper extremity pain and weakness.  The interpretation 
was normal electromyographic studies for muscles in the right 
upper extremity.

On VA hip examination in October 1996 it was noted that in a 
car accident in 1954 the veteran sustained a partial 
posterior dislocation of the right hip with a small fracture 
of the lip of the right acetabulum, which healed 
uneventfully.  It was noted that he had no complaints about 
the hip, but on questioning he reported pain with motion of 
the right hip.  His gait was reported to be normal.  He was 
able to briefly do heel, toe, tandem walking, and could do 
70% of a squat down and standup.  Examination showed that the 
hip girdle was symmetrical with no evidence of deformity.  
Range of motion showed right hip flexion to 115 degrees, 
extension to 10 degrees, internal rotation to 20 degrees, 
external rotation to 40 degrees, abduction to 30 degrees, and 
adduction to 10 degrees.  An x-ray of the right hip showed 
degenerative changes about the hip joint, with loss of the 
joint space medially and superiorly.  The diagnoses were 
remote past history of chip fracture of the posterior lip of 
the right hip acetabulum, healed, and degenerative joint 
disease of both hips.  The examiner opined that the old chip 
fracture of the acetabulum on the right contributed 
materially to the amount of arthritis involving the hip.  The 
examiner also opined that the amount of pain the veteran had 
related to the right hip injury did not significantly 
contribute to his inability to work.

On VA neck examination in October 1996 the veteran reported 
having more problems with his neck.  The examiner noted he 
was unable to find anything in the records indicating a 
progression of the original injury (motor vehicle accident in 
1954), but found two subsequent episodes of acute injury 
(motor vehicle accidents in 1994 and 1995) which resulted in 
surgery and the present complaints.  Physical examination 
showed that the veteran had good, erect posture with slightly 
stooped shoulders.  He sat, stood, and moved with the right 
shoulder slightly elevated and the entire right upper 
extremity in a protective position with the elbow moderately 
flexed, the wrist moderately flexed, and the hand in a 
neutral position.  The cervical spine was noted to be 
straightened, with minor tightness of the cervical muscles.  
Range of motion showed forward flexion to 30 degrees, 
backward extension to 25 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 25 degrees, left rotation 
to 50 degrees, and right rotation to 45 degrees.  The only 
deformity was the straightening of the cervical curve.  The 
veteran complained of neck weakness, but no overt evidence of 
this was observed.  He complained of pain in the right 
shoulder, mid-trapezius area, radiating down the right upper 
extremity.  He was able to flex, extend, and rotate to an 
excellent range of motion of the right upper extremity, which 
he performed very slowly.  He had no complaints of pain.  The 
impression was remote past history of cervical strain with 
later development of arthritis at C5, C6 level, repeat 
cervical injury in December 1994, anterior diskectomy at C5, 
C6 level with removal of the disk and removal of bone spurs 
and fusion at the C5, C6 level, and re-injury in another 
automobile accident in September 1995.  The examiner opined 
that the veteran's original cervical strain was very minor, 
and he did develop some arthritis at C5, C6, with disc 
degeneration at that level but no evidence of a disabling 
condition prior to the acute injury in December 1994.  The 
examiner also opined that without that injury having 
occurred, the veteran would still be able to work as normally 
as any other 60 year old male.  X-rays of the cervical spine 
showed findings consistent with previous surgical fusion 
across the C5-6 level, degenerative changes at the 4-5 level, 
and no evidence of acute fracture or pathological 
subluxation.  

By rating action in January 1997, the RO assigned a 100 
percent rating effective from June 14, 1995 to October 1, 
1995, pursuant to 38 C.F.R. § 4.30, for surgical or other 
treatment necessitating convalescence, for the service-
connected cervical strain with arthritis and herniated 
nucleus pulposus, status post diskectomy and allograft 
fusion, C5-6.  The RO continued the 20 percent rating, 
effective from October 1, 1995, for the service-connected 
cervical strain with arthritis and herniated nucleus 
pulposus, status post diskectomy and allograft fusion, C5-6. 

In a letter dated in March 1997 the veteran indicated that 
his neck pain was as bad as it was before surgery, and on 
some days it was even worse.  He claimed he had pain every 
day, with some days worse than others, and any movement 
caused pain.  He claimed he had not been able to work since 
the 70s, and the only pain medication that gave him relief 
was narcotics, which no doctor would prescribe for any length 
of time.  He had been to physical therapists and pain 
management specialists, but they could offer him no help.  He 
claimed that the only choice he had was to live with the 
pain, but he could not hold a job.  

In October 1997 this matter came before the Board and was 
remanded to the RO for further development.  The Board 
essentially found that the October 1996 VA orthopedic 
examination did not comport with the directives in the 
Board's prior remand, or with the DeLuca decision.  In the 
remand, the RO was directed to contact the veteran and ask 
that he provide the names and addresses for any health care 
providers who had treated him for his right hip or cervical 
spine disability, and the RO was to then obtain current 
treatment records for the veteran.  The RO was also directed 
to schedule the veteran for a special VA orthopedic 
examination, pursuant to the mandates of DeLuca.

In May 1998 the RO sent a letter to the veteran requesting 
that he submit the names and addresses of all health care 
providers who had treated him for his right hip disability or 
cervical spine disability since October 1996.  The record 
reflects that the veteran did not respond to this request for 
information.

On VA joints examination in June 1998 the veteran reported 
that since he injured his hip in 1954, his pelvis was not 
rigid, and he had pain between the thighs.  He reported 
having daily right hip pain ever since the original accident.  
He did not describe any flare-ups.  He stated that his right 
hip had been hurting more severely in the last ten years.  He 
had been treated with anti-inflammatories which did not help 
much.  He claimed that he had pain in the right hip after 
walking about 50 feet and would then begin limping.  He was 
unable to run or jog.  He would drag his right leg when he 
went up and down stairs, and he claimed it hurt to push his 
right lower extremity sideways.  He did not mention a gunshot 
wound to the right thigh in 1983 until the examiner 
questioned him about it, but he did not seem to think that 
gave him any trouble.  Examination showed that the 
musculature of the right and left thighs and legs was 
approximately symmetrical in mass.  Muscle strength was 
approximately symmetrical bilaterally.  He indicated that his 
right hip hurt on movement.  He walked with an evident limp 
in the lower extremities, and did not swing the right upper 
extremity normally.  He was able to get up off a chair and up 
and down off the examining table without any assistance.  He 
was able to remove his pants and shirt, and put them back on, 
without any assistance.  Range of motion studies of the right 
hip showed that flexion was to 61 degrees, with a normal 
range of 0 to 130 degrees, adduction was to 5 degrees, with a 
normal range of 0 to 30 degrees, abduction was to 20 degrees, 
with a normal range from 0 to 15 degrees, internal rotation 
was to 13 degrees, with a normal range of 0 to 45 degrees, 
and external rotation was to 27 degrees, with a normal range 
of 0 to 45 degrees.  X-rays showed moderate arthritic changes 
of the right hip.  The diagnosis was history of fractured 
pelvis, with residual pain between the thighs, and history of 
dislocated hip with residual pain.  (The Board notes that 
range of motion studies for the June 1998 VA examination were 
included with the claims folder, however the studies done on 
the right hip were partially illegible.  Hence, the Board 
obtained a legible copy of these studies, associated it with 
the claims folder and has considered it herein.)

On VA spine examination in June 1998 the veteran reported 
that he was not much better since his neck surgery and had 
daily neck pain.  He also had pain in the right shoulder, 
down the right arm.  He did not describe exacerbations or 
flare-ups.  He reported that because of his neck, he was 
unable to do very much.  He claimed he was unable to hoe the 
garden, unable to push, unable to reach up into cabinets with 
his arms, moreso on the right than the left.  He was able to 
drive, but could not turn his neck to look behind.  He was 
able to eat with his right hand, but needed help in putting 
on a shirt.  Examination of the shoulder area revealed 
questionable decrease in the size of the right deltoid and 
trapezius, in comparison to the left.  Inspection revealed no 
asymmetry in regard to the right triceps, brachioradialis, 
biceps, or the forearm extensors and flexors, when compared 
to the left.  He had marked impairment of abduction and 
elevation of the right shoulder, and impairment of the left 
shoulder.  He walked without swinging the right upper 
extremity in a normal fashion.  He was very stiff in the neck 
area and had very little motion.  He averted his eyes to look 
laterally as opposed to turning the neck.  Range of motion 
studies for the cervical spine showed that flexion was to 16 
degrees, extension was to 14 degrees, left rotation was to 10 
degrees, right rotation was to 0 degrees, left lateral 
flexion was to 10 degrees, and right lateral flexion was to 
10 degrees.  The examiner noted that the veteran did appear 
to be in pain during the examination, particularly when he 
tried to move the neck area.  

The pertinent diagnoses on VA spine examination in June 1998 
were history of injury to the cervical spine, 1954-55, re-
injury to cervical spine in a 1994 motor vehicle accident, 
and status post cervical decompression and fusion, 1995, with 
continued pain in the neck, right shoulder, and down the 
right arm.  The examiner opined that the impairment related 
to the cervical spine were residuals of the 1995 motor 
vehicle accident, including neck pain, and impaired function 
of the right shoulder, right upper extremity, including the 
right hand.  It was noted that flare-ups were not described 
by the veteran.  X-rays of the cervical spine showed an 
anterior fusion of the C5-6 vertebrae, and the cervical spine 
was otherwise satisfactory. 

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that 
each disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court") has held that the VA must consider the applicability 
of regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  The "functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In DeLuca , supra, the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  

Cervical spine strain, with arthritis and herniated nucleus 
pulposus, status post diskectomy and allograft fusion, C5-C6. 

The veteran's service connected cervical spine disability 
encompasses limitation of motion due to pain, degenerative 
disc disease, and arthritis.  Accordingly, it may be rated as 
any of these entities, whichever is to his best advantage.  
Most recently, his service-connected cervical spine strain, 
with arthritis and herniated nucleus pulposus, status post 
diskectomy and allograft fusion, C5-C6 has been rated 20 
percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 
5290.  

A 10 percent rating is warranted when there is slight 
limitation of cervical spine motion.  For moderate limitation 
of motion, a 20 percent evaluation is to be assigned.  Severe 
limitation of cervical spine motion warrants a 30 percent 
rating.  Diagnostic Code 5290.

The veteran's neck disability may alternatively be rated 
based on the severity of the intervertebral disc syndrome.  A 
20 percent rating is assigned for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Alternatively, favorable ankylosis of the cervical 
spine warrants a 30 percent rating.  Unfavorable ankylosis of 
the cervical spine warrants a 40 percent disability rating.  
Diagnostic Code 5287.

Diagnostic Code 5010 directs that arthritis due to trauma is 
evaluated as degenerative arthritis.  Degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion, under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5010. 

In a December 1997 opinion, the VA General Counsel concluded 
that Diagnostic Code 5293, for intervertebral disc syndrome, 
involves loss of range of motion, therefore, 38 C.F.R. §§  
4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under the Code.  
Furthermore, the Board must also address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if less 
than the maximum schedular rating is assigned, and if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule may be inadequate to 
compensate for the average impairment to earning capacity due 
to intervertebral disc syndrome.  VAOPGCPREC 36-97, December 
12,1997.  

The veteran's service-connected cervical spine disability 
encompasses complaints of neck pain, limitation of motion, 
degenerative disc disease, and arthritis.  In considering the 
severity of his cervical disability, in conjunction with the 
criteria in the applicable diagnostic codes, the Board finds 
that the disability is most appropriately rated under 
Diagnostic Code 5290.  On VA examination in June 1998 the 
veteran reported daily neck pain, and pain in the right 
shoulder, down the right arm.  He did not describe 
exacerbations or flare-ups.  He reported that because of his 
neck, he was unable to do very much.  He was able to drive, 
but could not turn his neck to look behind.  He was able to 
eat with his right hand, but claimed he needed help in 
putting on a shirt.  (The Board incidentally notes that on 
the examination of the right hip, the examiner noted that the 
veteran could remove his shirt and put it back on without 
assistance.)  He was very stiff in the neck area and had very 
little motion.  He averted his eyes to look laterally as 
opposed to turning the neck.  Range of motion studies for the 
cervical spine showed that flexion was to 16 degrees, 
extension was to 14 degrees, left rotation was to 10 degrees, 
right rotation was to 0 degrees, left lateral flexion was to 
10 degrees, and right lateral flexion was to 10 degrees.  The 
Board finds that the reported ranges of motion show that the 
veteran has severe limitation of cervical motion.  Hence, a 
30 percent rating is warranted under Diagnostic Code 5290.  

The Board notes that the objective medical evidence does not 
show that the veteran has severe intervertebral disc syndrome 
with recurring attacks and little intermittent relief.  On VA 
examination in February 1995 the diagnosis was right lower 
cervical radicular syndrome, mild to moderate.  In April 1995 
EMG and nerve conduction velocity studies of the right upper 
extremity showed no electrodiagnostic evidence of right 
cervical radiculopathy.  In July 1995 he reported no pain, 
numbness, or weakness into the arms and hands, and in 
September 1995 he was found to be "neurologically fine".  
He complained of neck pain, but no radiating pain or 
weakness.  On VA examination in 1996 he complained of neck 
weakness, and complained of pain in the right shoulder, mid-
trapezius area, radiating down the right upper extremity.  On 
VA examination in 1998 he reported having neck pain, with 
pain into the right shoulder and down the right arm.  He did 
not describe exacerbations or flare-ups.  Hence, there is no 
evidence of severe intervertebral disc syndrome to warrant a 
higher rating.  Moreover, it is noted that the veteran has 
already been granted a separate rating for the neurologic 
aspects of the cervical spine disability.  Nor is there 
evidence of unfavorable ankylosis, since the veteran has at 
least some range of cervical motion.  Therefore, a rating in 
excess of 30 percent is not warranted.  The overall 
disability picture presented, including the reports of pain, 
does not more closely approximate the criteria for the next 
higher schedular evaluation.  38 C.F.R. § 4.7.  

Moreover, the Board notes that while the veteran has 
complained of cervical pain and weakness, and there is 
evidence of functional loss (manifested by severe limitation 
of motion) due to his cervical disability, he has not 
reported any flare-ups or exacerbations.  Based on the 
objective findings cited above, the Board concludes that 
these findings, establish that the service-connected cervical 
disability is productive of severe limitation of motion, and 
with consideration of 38 C.F.R. §§  4.40 and 4.45 and DeLuca, 
a 30 percent rating is warranted.  Even with consideration of 
the factor of pain, the demonstrated functional limitations 
which may be related to the veteran's service-connected 
cervical disability are no more than severe.  

Dislocation of the posterior right hip

The veteran's service-connected right hip disability 
encompasses complaints of pain, limitation of motion of the 
hip and thigh, and arthritis.  Diagnostic Code 5010 directs 
that arthritis due to trauma is evaluated as degenerative 
arthritis.  Degenerative arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion, 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

The right hip disability is currently rated under Diagnostic 
Code 5010 and Diagnostic Code 5252, as 10 percent disabling, 
based on limitation of motion.  Limitation of motion is 
evaluated under Diagnostic Codes 5251 (limitation of 
extension), 5252 (limitation of flexion), and 5253 
(limitation of abduction, adduction, or rotation).  
Diagnostic Code 5251 provides that a 10 percent rating will 
be assigned with limitation of extension of the thigh to 5 
degrees.  

Diagnostic Code 5252 provides that a 10 percent rating will 
be assigned with flexion of the hip limited to 45 degrees.  A 
20 percent rating contemplates flexion limited to 30 degrees.  
Flexion limited to 20 degrees warrants a 30 percent rating, 
and flexion limited to 10 degrees warrants a 40 percent 
rating.

Diagnostic Code 5253 provides for evaluation of impairment of 
the thigh manifested by limitation of abduction, adduction, 
or rotation.  Limitation of rotation such that the individual 
cannot toe out more than 15 degrees warrants a 10 percent 
evaluation.  Limitation of adduction such that the legs 
cannot be crossed warrants a 10 percent evaluation.  
Limitation of abduction, with motion lost beyond 10 degrees, 
warrants a 20 percent evaluation.

Additionally, a 60 percent disability evaluation will be 
assigned where there is favorable ankylosis of the hip in 
flexion at an angle between 20 and 40 degrees, and slight 
adduction or abduction.  38 C.F.R. § 4.71a, Diagnostic Code 
5250.

The record in this case does not show that there is 
sufficient limitation of motion to warrant a 20 percent or 
higher rating under Code 5252 or 5253, nor is there evidence 
of ankylosis to warrant an increased rating under Diagnostic 
Code 5250.  On the most recent VA examination in June 1998, 
the veteran reported having daily right hip pain ever since 
the original accident, but did not describe any flare-ups.  
He claimed that he had pain in the right hip after walking 
about 50 feet and would then begin limping.  He was unable to 
run or jog.  He would drag his right leg when he went up and 
down stairs, and he claimed it hurt to push his right lower 
extremity sideways.  Examination showed that the musculature 
of the right and left thighs and legs was approximately 
symmetrical in mass.  Muscle strength was approximately 
symmetrical bilaterally.  He walked without an evident limp 
in the lower extremities, but did not swing the right upper 
extremity normally.  He was able to get up off a chair and up 
and down off the examining table without any assistance.  He 
was able to remove his pants and put them back on, without 
any assistance.  Range of motion studies of the right hip 
showed that flexion was to 61 degrees, with a normal range of 
0 to 130 degrees, adduction was to 5 degrees, with a normal 
range of 0 to 30 degrees, abduction was to 20 degrees, with a 
normal range from 0 to 15 degrees, internal rotation was to 
13 degrees, with a normal range of 0 to 45 degrees, and 
external rotation was to 27, with a normal range of 0 to 45 
degrees.  X-rays showed moderate arthritic changes of the 
right hip.  

The Board notes that the effect of pain has also been 
considered in rating the veteran's disability.  Although the 
Board is required to consider the effect of pain when making 
a rating determination, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, in the 
absence of any ratable increase in the severity of the right 
hip disability, the Board finds that the 10 percent 
evaluation currently assigned adequately compensates the 
veteran for the level of his pain.  Hence, even with 
consideration of DeLuca, supra, and 38 C.F.R. § §§ 4.40 and 
4.45, a higher rating is not warranted.

The Board finds that preponderance of the evidence is against 
a rating higher than 10 percent for the veteran's service-
connected dislocation of the posterior right hip.  Because 
the evidence is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

TDIU

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
disabilities.  

Under applicable criteria, entitlement to a total disability 
rating based on individual unemployability may be assigned 
when, in the judgment of the rating agency, there is any 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation as a result of service connected disabilities.  38 
C.F.R. §§ 4.15, 4.16.  Obviously, in determining whether an 
individual is unemployable by reason of service connected 
disabilities, consideration must be given to the type of 
employment for which the veteran would be qualified.  Such 
consideration would include education and occupational 
experience.  Age, however, may not be considered a factor.  
38 C.F.R. § 3.341.  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19.  
If there is only one disability, this disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 4.16(a).  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g., orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple injuries incurred as a 
prisoner of war. 38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration (38 C.F.R. § 3.321) all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth above.  38 C.F.R. § 4.16(b).

In Hatlestad, v. Derwinski, 1 Vet.App. 164 (1991), the U.S. 
Court of Appeals for Veterans Claims (Court) referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non- 
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that the medical evidence of record supports 
the veteran's claim that he is unable to engage in 
substantially gainful employment due to his service-connected 
disabilities.  The record reflects that he completed two 
years of high school, and his post-service employment history 
shows that he last worked full-time in the late 1960s in 
construction and welding.  He reported no other training or 
education either before or after he became too disabled to 
work.  On VA spine examination in August 1991, he reported 
that he was not working at that time, and indicated that he 
worked for 2 to 3 years after his discharge from service in 
welding and pipefitting, but then had a stomach operation and 
was not able to work a regular job since that time.  He 
claimed that working with his arms aggravated his neck pain, 
particularly if the work was strenuous.  The examiner 
indicated that the veteran could not work because of neck 
symptoms.  On VA hip examination in August 1991, he claimed 
he could not work because of his hip problems.  The examiner 
noted that the veteran was unable to stand more than one hour 
without resting and that his condition prevented work.  On VA 
hip examination in October 1996 the examiner opined that the 
amount of pain the veteran had related to the right hip 
injury did not significantly contribute to his inability to 
work.  On VA neck examination in October 1996 the examiner 
opined that the veteran's original cervical strain was very 
minor, and he did develop some arthritis at C5, C6, with disc 
degeneration at that level, but no evidence of a disabling 
condition prior to the acute injury in December 1994.  The 
examiner also opined that without that injury having occurred 
(in December 1994), the veteran would still be able to work 
as normally as any other 60 year old male.  

The Board notes that after the December 1994 accident, the 
veteran underwent microsurgical anterior cervical diskectomy 
and allograft fusion, C5-6 in June 1995.  His discharge 
diagnosis was C5-6 spondylosis and right C6 radiculopathy.  
By rating action in January 1997, the RO assigned a 100 
percent rating effective from June 14, 1995 to October 1, 
1995, pursuant to 38 C.F.R. § 4.30, for surgical or other 
treatment necessitating convalescence, for the service-
connected cervical strain with arthritis and herniated 
nucleus pulposus, status post diskectomy and allograft 
fusion, C5-6.  The RO continued the 20 percent rating, 
effective from October 1, 1995, for the service-connected 
cervical strain with arthritis and herniated nucleus 
pulposus, status post diskectomy and allograft fusion, C5-6.  
The examiner's opinion that without injury having occurred 
(in December 1994), the veteran would still be able to work 
as normally as any other 60 year old male, shows that the 
veteran is not able to work due to the accident in December 
1994.  First, it is noted that the examiners comments about 
the severity of the cervical spine disorder prior to the 
December 1994 accident are inconsistent with comments and 
findings made on previous examinations. Moreover, it is 
apparent that the RO has service-connected cervical 
pathology, beyond the initial cervical strain, that is 
related to the December 1994 accident.   Therefore, the 
medical evidence of record shows that the veteran's service-
connected cervical disability has prevented him from 
obtaining and retaining gainful employment.  

It would be unreasonable for the Board to assume that the 
veteran would find gainful employment in light of his 
physical restrictions and lack of education and training.  In 
consideration of the veteran's high school education, work 
experience, and background training, the Board finds that the 
evidence of record as a whole supports the conclusion that 
the veteran's service connected disability renders him 
totally disabled for any gainful employment.  Accordingly, a 
total disability evaluation on the basis of individual 
unemployability due to service connected disability is 
warranted under 38 C.F.R.§§ 3.321, 4.16(b).


ORDER

A 30 percent rating for cervical spine strain, with arthritis 
and herniated nucleus pulposus, status post diskectomy and 
allograft fusion, C5-C6, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for 
dislocation of the posterior right hip is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to regulations governing awards of monetary 
benefits.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

